PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Klein et al.
Application No. 16/016,604
Filed: 24 Jun 2018
For: IMPLANTABLE SCAFFOLD AND METHOD

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c) filed July 23, 2020, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional Application No. 62/215,715 filed September 8, 2015, as set forth in the accompanying corrected Application Data Sheet (ADS). 

The petition under 37 CFR 1.78(c) is DISMISSED.

If the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) is presented after the time period provided by 37 CFR 1.78(a)(4), the claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application may be accepted if the reference required by 37 CFR 1.78(a)(3) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application must be accompanied by the following:

The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) to the prior-filed applications unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition fails to meet requirement (1) above.  

As stated in MPEP 211.01(b)(II):

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications. See MPEP § 211.02 for guidance regarding properly referencing prior applications. 

On petition, applicant seeks to add a benefit claim to provisional Application No. 62/215,715 filed September 8, 2015 through intermediate Application No. 15/256,595 filed September 4, 2016 (now U.S. Patent No. 10,166,015).1 Specifically, the corrected ADS filed on July 23, 2020, indicates that this application (16/016,604) is a divisional of Application No. 15/256,595 filed September 4, 2016 (now U.S. Patent No. 10,166,015 issued January 1, 2019), which claims benefit of provisional Application No. 62/215,715 filed September 8, 2015.

A review of the continuity history for Application No. 15/256,595 (now U.S. Patent No. 10,166,015) reveals that Application No. 15/256,595 is a continuation of Application No. 62/215,715 filed September 8, 2015. Thus, the reference to prior-filed Application No. 62/215,715 for which applicant now seeks benefit does not match the benefit claim identified in Application No. 15/256,595 (now U.S. Patent No. 10,166,015).2 Accordingly, the petition must be dismissed.
Further correspondence with respect to this matter should delivered by one of the following mediums:
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			Attention:  Office of Petitions

By Internet:		EFS-Web

This application is being forwarded to Technology Center Art Unit 3771.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
    

    
        1 Applicant also seeks to delete the benefit claims to prior-filed applications, 12/758,027, 13/475,996 and 14/210,230. The Office notes, for applications filed on or after September 16, 2012, an applicant may delete a benefit claim in certain circumstances by filing a corrected ADS in compliance with 37 CFR 1.76(c) without a petition. See MPEP 211.02(a)(III).
        
        2 Pursuant MPEP 211.03:
        
        A petition under 37 CFR 1.78 and the petition fee would not be required for correcting a timely submitted benefit claim for the following situations: 
        …
        
        (C) Changing a benefit claim of a prior-filed provisional application under 35 U.S.C. 120 (e.g., "This application is a continuation of prior-filed provisional application No. ---") to a benefit claim of the same provisional application under 35 U.S.C. 119(e) (e.g., "This application claims the benefit of prior-filed provisional application No. ---") during the pendency of the later-filed application. Note, however: If the later-filed application has issued as a patent, the correction cannot be made by a certificate of correction and would not be effective in a reissue application because the term of a patent is measured from the prior application’s filing date and removing the benefit claim under 35 U.S.C. 120, 121, 365(c), or 386(c) would have the effect of lengthening the term of the patent.
        
        Emphasis added.